NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WENDY REBECA RIVAS-ESQUIVEL,                    No.    17-73018

                Petitioner,                     Agency No. A099-631-179

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Wendy Rebeca Rivas-Esquivel, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her motion to reopen

removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

       The agency did not abuse its discretion in denying Rivas-Esquivel’s motion

to reopen based on lack of notice, where the record indicates that she was

personally served the notice of hearing in court on February 20, 2007. See 8

U.S.C. § 1229a(b)(5)(A), (C)(ii). Rivas-Esquivel’s contentions that the BIA

ignored her arguments or engaged in impermissible factfinding are not supported

by the record. See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010)

(holding the BIA adequately considered evidence and sufficiently announced its

decision); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

substantial prejudice to prevail on a due process claim).

      Rivas-Esquivel has failed to show that the BIA erred or violated due process

in declining to hold her case in abeyance. See Lata, 204 F.3d at 1246. Rivas-

Esquivel cites no authority to support her contention that a request to hold in

abeyance an appeal of an IJ’s denial of a motion to reopen requires a good cause

determination under 8 C.F.R. § 1003.29.

      PETITION FOR REVIEW DENIED.




                                          2                                       17-73018